DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
The Examiner’s interpretation of how Capp can be art limitation mapped to the “microgrid-interconnection device” was not arbitrary (Remarks, page 8).  The Examiner followed the guidelines of the application including:
Figure 2a, the microgrid-interconnection device is identified as item 210 and explicitly defined as synonymous with the energy control system (specification, par 100).  If figure 2a can be drawn to have the microgrid-interconnection device include most components in the system, then it is proper to interpret Capp in the same manner. 
The specification discloses that the microgrid-interconnection device is a “device or system” and that it “may include any combination of switches, relays, and/or circuits” (par 100).  The claim does not place any limits on which components the Applicants intend to include within the unbounded range.  The Examiner’s interpretation that Capp’s microgrid-interconnection device includes a switch (22), a first circuit (30) and a second circuit (AC bus between the grid and non-backup loads) is permitted by the broadest reasonable interpretation of “microgrid-interconnection device”.
Figure 23 shows that grid power is provided from 2380.  As shown in the annotated version of figure 23, below, there are no “interconnections”, structural connection points or electrical transitions in any part between 2380 and where the AC lines branches off to the various circuit breakers 2340 (see the added oval).  The oval is intended to show where the claim recites the presence of the microgrid-interconnection device.  This is clearly just an AC conductor, which is in line with the Capp interpretation. 

    PNG
    media_image1.png
    774
    1168
    media_image1.png
    Greyscale

The Applicants argue that “The Office next identifies an arbitrary section of Capp’s utility grid 10 … as allegedly corresponding to the recited ‘non-backup load interconnection’” (Remarks, page 8).  The Examiner has notified the Applicants that “The claim on[ly] [sic] broadly defines these interconnections by what they are connected to and not by any physical or electrical connections” (Non-Final 12/2/21, page 3, last sentence).  The Applicants’ current reply does not include any comments to explain what an interconnection is or present any amendments to clarify the ambiguity 
It is noted that the specification defines the “grid interconnection” as item 684 (par 112).  Figure 6 shows this as an AC line.  If the line itself, as opposed to any specific terminal at which the line ends, is disclosed by the Applicants as an “interconnection”, then it is proper to use the same interpretation for Capp.
The specification states, “In some embodiments, non-backup load interconnection 614 may be, for example, a non-backup load interconnection panel, service panel or the like.” (par 112, emphasis added).  The underlined shows how the Applicants are ensuring that the term “interconnection” is left broad and open-ended.  The Applicants clearly do not want to be limited to any one specific definition.  If the interconnection can be interpreted as something like a panel, then Capp would have one for non-backup loads (off to the right in figure 1, to receive power directly from the grid), another for backup loads (on bus 24, to feed power to any of the loads) and a third for backup power (on bus 24, to receive power from any of the secondary sources).  The Applicants cannot have a broad claim limitation, purposefully left open-ended in the specification, yet seek a narrow interpretation of the prior art.  The same analysis is applicable to the backup load interconnection.
The many pieces of figure 6 are connected to each other.  There would be many different manners by which these connections can be physically mated to ensure a complete electrical connection.  The claimed “interconnections”, however do not refer to 
If the Applicants intend for the microgrid-interconnection device to be more narrowly defined such that it overcomes the prior art, then they are invited to amend the claim accordingly.  In the present amendment, the Applicants only define the microgrid-interconnection device by where it is (not what it is).  Capp’s microgrid-interconnection device (see annotated figure 1) is downstream of the grid (10) and upstream from the non-backup loads (which are off to the right in figure 1) and backup loads (connected to 24).
The Applicants contend that the Examiner’s interpretation renders the terms “microgrid-interconnection device” and “non-backup load interconnection” meaningless (Remarks, pages 9-10).  As indicated above, both terms are purposefully left open-ended and vague.  If the Applicants intend for these terms to have specific meanings and features that must be cited to in the prior art, they are invited to amend the claims accordingly. 
“Equating a section of a utility line to as a non-backup interconnection” does not read language out of claim 1 (Remarks, page 10).  Rather, it is in line with the broadest reasonable interpretation of the term, provided by the specification.  The grid interconnection is just a line (see par 112 and fig 6, item 684).  The non-backup load interconnection may be, for example, something “like” a service panel.  
The Applicants want the “interconnections” to have meaning, but they have not offered any definitions to assist the Office in understand what meaning should apply.  There is no claim limitation analysis that presents any detailed analysis of the “proper” 
The Applicants argue that “equating a section of Capp’s utility grid line 10 to the recited ‘non-backup load interconnection’ [] contradicts how such a claim term would be understood by those skilled in the art” (Remarks, page 10).  The Applicants then go on to state that the skilled artisan would understand that “applicant’s specification is clear that the non-backup load interconnection is separated from the utility grid line by the microgrid-interconnection device” (Remarks page 10).  But what is the microgrid-interconnection device?  If the defining features of the non-backup load interconnection is that it is not the grid line and separated from the grid line by something very distinct – then that distinct thing should be explicitly claimed.  The microgrid-interconnection device, however, is left undefined and open-ended (any combination of switches, relays and circuits).  Capp’s annotated figure 1 includes “a circuit” in between the grid (left of the added box) and non-backup load interconnection (right of the added box).  This is further supported by the annotated version of Applicants’ figure 23 (see above), which shows the same thing as highlighted in Capp’s annotated figure 1. 
The Applicants’ arguments are not persuasive because they appear to rely on unclaimed subject matter and definitions that are not incorporated into the claims.  The specification very clearly treats the microgrid-interconnection device and the other named interconnections broadly and gives them open-ended structural possibilities.  This is not sufficient to incorporate a specific definition into the claim.  The Applicant cannot leave the claim language broad and ask that the reference be treated narrowly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 21-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Capp (US 2008/0278000) in view of Batzler (US 2016/0156197). In the art rejection below, the Capp microgrid-interconnection device is referred to as item 30’ (30 prime), and it includes both items 22 and 30 (see annotated figure 2 on page 4 of this Action).
With respect to claim 1, Capp (fig 1-2; par 36-50) discloses a method for controlling an energy control system having a grid interconnection (where 10 intersects 30’ on the left) electrically coupled to a utility grid (10 and 12), a backup load interconnection (24, where it branches off to 50; namely below the branch off to 40) electrically coupled to a plurality of backup loads (any of 50, 52, 54), a non-backup load interconnection (where 10 intersects 30’ on the right) electrically coupled to a non-backup load (obvious that more loads are connected to the grid to the right of where the figure ends), and a backup power interconnection (the horizontal line leading to 40) electrically coupled to a backup power source (40), comprising:

supplying, through the microgrid-interconnection device, power received from the grid interconnection to the non-backup load interconnection and the backup load interconnection (par 37, 40), wherein the microgrid-interconnection device is disposed electrically downstream from the utility grid (see annotated figure 1, below) and electrically upstream from the non-backup load and the plurality of backup loads (see annotated figure 1, below);
detecting a power outage at the grid interconnection (par 41);
disconnecting, by the microgrid-interconnection device, the grid interconnection and the non-backup load interconnection from the backup power interconnection (by opening 22; see par 41-42); and
supplying power from the backup power source to a first set of the plurality of backup loads through the backup load interconnection and the backup power interconnection (par 38, 50).
Capp discloses an energy control system with the proper “interconnections”.  As previously noted (and not rebutted), the interconnections are only defined by the source/load connected to it and not by any physical/electrical characteristics of how the interconnection is made.  The annotated Capp figure 1 shows that the microgrid-interconnection device (30’) intersects the grid in two locations; this satisfies the limitation of a grid interconnection and a non-backup load interconnection.  The Capp microgrid-interconnection device also has an “interconnection” to receive power from a 


    PNG
    media_image2.png
    1438
    1063
    media_image2.png
    Greyscale


This annotated version of Capp figure 1 shows its microgrid-interconnection device as including the same features as the annotated version of the Applicants’ figure 23 (see above).  There are no components anywhere on the line between the grid interconnection and the non-backup load interconnection – it’s just the AC line.  The only component relatively close is the switch, which is only there to separate the grid interconnection from the backup load interconnection and backup power interconnection.  
Capp discloses load priority (par 59), but does not expressly disclose receiving data from the backup loads and using this data to determine connection priority.  Batzler discloses a method for controlling an energy control system (fig 1-3; all text) having a grid interconnection (12), a backup load interconnection (21 and/or 22-32), and a backup power interconnection (18), comprising: 
receiving electronic data from a plurality of backup loads (step 52; par 26); 
detecting a power outage at the grid interconnection electrically coupled to a utility grid (step 54); 
disconnecting the grid interconnection from the backup power interconnection (step 56; par 17, 28) electrically coupled to a backup power source (step 62; par 29-32); and 
supplying power from the backup power source to a first set of the plurality of backup loads (step 62; par 28-32, 34); and 
wherein the first set of the plurality of backup loads is determined based on the electronic data from the plurality of backup loads (gathered in step 52; par 34).  

Capp and Batzler are analogous because they are from the same field of endeavor, namely microgrids with backup power sources.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Capp to include the data-based priority, as taught by Batzler.  The motivation for doing so would have been to more efficiently use a limited power source.  Capp already discloses a priority scheme (par 59).  Batzler teaches how to adjust this priority in real time based on load demand.  
With respect to claim 2, Batzler discloses: disconnecting a second set of the plurality of backup loads (any of 22-32) from the backup load interconnection such that power is interrupted between the backup power source and the second set of backup loads.  
The only difference between the first and second sets of loads is that the first set is connected and the second set is disconnected.  Batzler discloses a plurality of loads (21 and 22-32) and that different ones of these loads are connected/disconnected.  Any ones that are connected are interpreted as the “first set of the plurality of backup loads” and any disconnected ones are interpreted as the “second set of the plurality of backup loads”.

With respect to claims 5 and 7, Capp discloses the backup power source is an electrical storage system (fig 2, item 64) or PV power generation system (fig 1, item 44).  For the electrical storage system, the Capp microgrid-interconnection device (30’) would be interpreted as items 22, 26 and 66 (i.e. excluding items 62, 64 so they can be interpreted as part of the backup battery).  
With respect to claim 21, Capp and Batzler combine to disclose the recited method steps, as discussed above in the art rejection of claim 1.  The combination’s method is interpreted as being applied to “a building electrical system” (see also Capp par 5 that describes feeding power to a hospital).  This recitation in the preamble does not breathe life into the body of the claim.  MPEP §2111.02(II).  Also, when Capp opens its microgrid-interconnection device (22) it will “simultaneously” disconnect the grid interconnection and the non-backup load interconnection from the rest of the system (i.e. the backup load interconnection and the backup source interconnection).  As the rest of the limitations repeat those already addressed in the art rejection of claim 1, all limitations have been treated.  The references are analogous, as discussed above. 
With respect to claim 22, Capp discloses exporting an excess power output generated by the backup power source to the utility grid (par 37, 40) when the grid interconnection is connected to the backup power interconnection.
With respect to claim 23, Capp discloses the backup power source is a PV power generation system (44).

With respect to claim 27, the combination teaches the energy control system includes an enclosure housing the grid interconnection, the backup power interconnection, the backup load interconnection, the non-backup load interconnection, and the microgrid interconnection device.  
There are at least two possible interpretations.
First, the Capp microgrid-interconnection device (30’ that includes 22 and 30) can obviously be placed into an “enclosure”.  The skilled artisan would have understood that electrical components should be protected from outside elements (water, dust, etc.) and that people need to be protected from electrocution.  Furthermore, the physical boundary of an electrical device is arbitrary. 
Second, the Capp microgrid-interconnection device is for use in a building, like a hospital (see par 5).  The hospital is an “enclosure” that houses the four interconnections of claim 1.  The claim does not prevent the enclosure from including other components/devices.  
If the enclosure/housing is intended to be the distinguishing feature by which the claims overcome the prior art, then it needs to be recited with much more specificity.  Reciting a generic enclosure, where all other limitations are taught by the prior art, does not make an otherwise obvious claim patentable.
.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Batzler and Liu (US 2019/0348838).
With respect to claim 3, Batzler discloses the electronic data indicates a detected power consumption (par 24), but does not expressly disclose a usage time.  Liu discloses creating a power demand forecast through the monitoring of load demand and time usage (par 22-24).
Batzler and Liu are analogous because they are from the same field of endeavor, namely forecasting load demand.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to combine Batzler’s power consumption with Liu’s time usage.  The motivation for doing so would have been to gather more data.  The claim does not explain how the time usage datum is actually used to determine which load to connect/disconnect.  Collecting this information in general is known in the art. 
With respect to claim 4, Liu discloses the electronic data comprises data from a database defining a circuit load average associated with each of the plurality of loads with respect to discrete time blocks (par 23).  The references are analogous, as discussed above.
Claims 6, 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Batzler and Pai (US 2014/0117758).
Capp discloses the battery and PV source, but does not expressly disclose measuring their power values to create a priority scheme.  
Pai discloses measuring a state of charge of the electrical storage system (par 28) and measuring a power output of the PV power generation system (par 29).  Batzler discloses the connection of the first set of loads is based on power output of the generator (par 30).  
Thus, when combined, Batzler’s analysis of the power generator output would be applied to the measured Capp battery state of charge and the measured Capp PV power output (as taught by Pai).  
The combination and Pai are analogous because they are from the same field of endeavor, namely backup power systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include measurements of the Capp battery and PV source, as taught by Pai.  The motivation for doing so would have been to increase power reliability.  Batzler already teaches how to use the backup power source’s ability to provide power to create a priority scheme.  Capp teaches the use of multiple backup sources (including a battery and PV panel).  Thus, applying the teachings of Pai, the skilled artisan would have been motivated to sense the state of charge of the Capp battery and/or measure the PV power output in order to create a priority scheme (as taught by Batzler). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADI AMRANY/Primary Examiner, Art Unit 2836